        Case 1:16-cv-05263-AKH Document 311 Filed 11/01/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK
FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P., on behalf of itself and all others
similarly situated,
                                                 Plaintiff,

                         -against-

CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE ROYAL                          Docket No. 16-cv-05263 (AKH)
BANK OF SCOTLAND PLC, UBS AG, BNP                             ECF Case
PARIBAS, S.A., OVERSEA-CHINESE BANKING
CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE AG,
STANDARD CHARTERED BANK, DBS BANK
LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION
LIMITED, AND JOHN DOES NOS. 1-50
                                 Defendants.


 PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO THE SINGAPORE
     BANKS’ MOTION FOR RECONSIDERATION OR, ALTERNATIVELY,
             CERTIFICATION FOR INTERLOCUTORY APPEAL
          Case 1:16-cv-05263-AKH Document 311 Filed 11/01/18 Page 2 of 4



         Plaintiff Fund Liquidation Holdings LLC (“Plaintiff”) 1 respectfully submits this memorandum

of law in opposition to Defendants DBS Bank Ltd.’s (“DBS”), Overseas-Chinese Banking

Corporation Limited’s (“OCBC”), and United Overseas Bank Limited’s (“UOB”) (collectively, “the

Singapore Banks”) October 18, 2018 Motion for Reconsideration or, Alternatively, for Certification

for Interlocutory Appeal (ECF No. 306, the “Singapore Banks’ Motion”). Plaintiff incorporates by

reference its memorandum of law (filed concurrently herewith) in opposition to Defendant The

Hongkong and Shanghai Banking Corporation Limited (“HBAP”)’s October 18, 2018 Motion for

Reconsideration or, Alternatively, for Certification for Interlocutory Appeal (ECF No. 304). The

Singapore Banks’ Motion has even less merit than HBAP’s, and should be summarily denied.

         First, the Court correctly found that the exercise of personal jurisdiction over three wealthy

multinational banks, all of which maintain at least one office and at least 30 employees in the United

States (see Motion at 1-2), would “comport with fair play and substantial justice.” SIBOR II, 2018 WL

4830087, at *9. The Singapore Banks quibble with the Court’s statement that Defendants are “alleged

to have substantial presence in the U.S.,” arguing that the Court overlooked that “[e]ach of the

Singapore Banks has a very limited presence.” Motion at 1. But as set forth in Plaintiff’s response to

HBAP’s Motion, the point is irrelevant. The exercise of personal jurisdiction over the Singapore

Banks—participants in a conspiracy directed at the manipulation of derivative prices in the United

States—would be perfectly proper even if they had no physical presence in the United States

whatsoever. See Burger King v. Rudzewicz, 471 U.S. 462, 476 (1985). The only possible relevance of their

“presence” is to evaluate the burden imposed on them by defending a lawsuit here. And in that respect,

the Singapore Banks’ protests that their U.S. offices account for only a small percentage of their



1In FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A., 16 Civ. 5263 (AKH), 2018 WL 4830087 (S.D.N.Y. Oct. 4,
2018) (“SIBOR II”) this Court granted leave to substitute Fund Liquidation Holdings LLC as Plaintiff. Accordingly, this
brief refers to “Plaintiff” in the singular while SIBOR II, the Singapore Banks’ Motion, and the Second Amended
Complaint all refer to “Plaintiffs” in the plural.

                                                          1
          Case 1:16-cv-05263-AKH Document 311 Filed 11/01/18 Page 3 of 4



employees and revenues do little to advance their cause. UOB, for instance, argues that its two U.S.

offices and 52 employees account for “approximately 3%” of its total global assets—which, according

to the Federal Reserve Resolution Plan UOB cites, 2 amounts to over 7.4 billion dollars. DBS, with the

smallest presence of the three, attributes “less than 1% of its total revenues in 2015” to its U.S. office.

Motion at 1. Its 2015 annual report lists its income as 10,923,000,000 Singapore dollars—USD

$7,9371419,686.90 at today’s exchange rates, 1% of which is over $79 million. 3 The idea that the Court

missed something or made a mistake in concluding that such entities would have the resources to

defend a lawsuit in the United States is almost laughable.

        Second, like HBAP (but unlike the Court), the Singapore Banks misunderstand the nature of

the conspiracy Plaintiff has alleged. The Court did not “overlook[] the implausibility of the Singapore

Banks’ alleged participation in a conspiracy to manipulate financial products in the United States.”

Motion at 3. Instead, the Court expressly found that Plaintiff had plausibly alleged that all Panel

Members conspired to manipulate financial products in the United States, “whether or not they

themselves traded derivatives in the U.S.” SIBOR II, 2018 WL 4830087, at *8 (emphasis added).

The reason for this, as Plaintiff explained in response to HBAP’s Motion, is that by helping some

Panel Members profit from manipulated trades in the United States, they obtained insider knowledge

of the rates and the chance to be assisted in turn on their own trades in future. See id. (describing

alleged conspiracy). For the same reason, the Court did not err in stating that “[t]here is little burden

in requiring [the Singapore Banks] to answer the allegations that they entered into collusive



2
  See Declaration of Beh Ean Lim (ECF No. 171) ¶ 5 n.1 (citing UOB U.S. Resolution Plan, Public Section, UNITED
OVERSEAS BANK LIMITED (Dec. 31, 2015) ("UOB 2015 U.S. Resolution Plan") at 2, available at
https://www.federalreserve.gov/bankinforeg/resolution-plans/united-overseas-bk-3g-20151231.pdf)) The Resolution
Plan states “As of 31 December 2014, UOB New York and Los Angeles agency offices held US$5.5 billion and US$1.8
billion in assets (which consisted primarily of interests in commercial loans) respectively. The remaining U.S.-based
subsidiaries1 collectively held US$129 million in assets.”

3See DBS 2015 Annual Report at 115, available at https://www.dbs.com/annualreports/2015/pdfs/dbs-annual-report-
2015.pdf.

                                                         2
         Case 1:16-cv-05263-AKH Document 311 Filed 11/01/18 Page 4 of 4



transactions in the U.S.” Motion at 2 (quoting SIBOR II, 2018 WL 4830087, at *9). The Court was

well aware that not all Panel Members entered into such collusive transactions directly, but found that

they conspired to do so. See SIBOR II, 2018 WL 4830087, at *8.

       In short, the Singapore Banks’ Motion entirely fails to identify any facts or law that the Court

“overlooked,” any “clear error,” or any “manifest injustice” that could justify granting their motion

for reconsideration, or, in the alternative, for certification for interlocutory appeal. Their Motion

should therefore be denied.



Dated: November 1, 2018                                 Respectfully submitted,


                                                       LOWEY DANNENBERG, P.C.

                                                       /s/ Vincent Briganti
                                                       Geoffrey M. Horn
                                                       Vincent Briganti
                                                       Peter St. Phillip
                                                       Margaret C. MacLean
                                                       Christian P. Levis
                                                       44 South Broadway, Suite 1100
                                                       White Plains, NY 10601
                                                       Tel.: (914) 997-0500
                                                       Fax: (914) 997-0035
                                                       Email: ghorn@lowey.com
                                                               vbriganti@lowey.com
                                                               pstphillip@lowey.com
                                                               mmaclean@lowey.com
                                                               clevis@lowey.com




                                                  3
